Case 2:19-cv-05465-AB-AFM Document 61 Filed 12/02/19 Page 1 of 3 Page ID #:1229



        Stephen P. Berzon (SBN 46540)
    1   sberzon@altber.com
        Stacey Leyton (SBN 203827)
    2   sleyton@altber.com
        P. Casey Pitts (SBN 262463)
    3   cpitts@altber.com
        Rebecca C. Lee (SBN 305119)
    4   rlee@altber.com
        Andrew Kushner (SBN 316035)
    5   akushner@altber.com
        ALTSHULER BERZON LLP
    6   177 Post Street, Suite 300
        San Francisco, California 94108
    7   Telephone: (415) 421-7151
        Facsimile: (415) 362-8064
    8
        Anthony R. Segall (SBN 101340)          W. Stephen Cannon (pro hac vice)
    9   asegall@rsglabor.com                    scannon@constantinecannon.com
        Juhyung Harold Lee (SBN 315738)         CONSTANTINE CANNON LLP
  10    hlee@rsglabor.com                       1001 Pennsylvania Ave, NW, Ste. 1300N
        ROTHNER, SEGALL &                       Washington, DC 20004
  11     GREENSTONE                             Telephone: (202) 204-3500
        510 South Marengo Avenue                Facsimile: (202) 204-3501
  12    Pasadena, California 91101
        Telephone: (626) 796-7555               Ethan E. Litwin (pro hac vice)
  13    Facsimile: (626) 577-0124               elitwin@constantinecannon.com
                                                CONSTANTINE CANNON LLP
  14                                            335 Madison Avenue, 9th Floor
                                                New York, NY 10017
  15                                            Telephone: (212) 350-2700
                                                Facsimile: (212) 350-2701
  16
                         Attorneys for Defendants and Counterclaimants
  17
                            UNITED STATES DISTRICT COURT
  18
                           CENTRAL DISTRICT OF CALIFORNIA
  19
        WILLIAM MORRIS ENDEAVOR                      Case No.    2:19-cv-05465-AB-AFM
  20    ENTERTAINMENT, LLC, et al.,
  21          Plaintiffs and Counterclaim            DEFENDANTS’ OPPOSITION TO
              Defendants,                            DEPARTMENT OF JUSTICE’S
  22           v.                                    REQUEST TO PARTICIPATE IN
  23    WRITERS GUILD OF AMERICA,                    ORAL ARGUMENT
        WEST, INC., et al.,
  24                                                 Hearing Date:   Dec. 6, 2019
              Defendants and Counterclaimants,       Time:           10:00am
  25
         and PATRICIA CARR, et al.                   Courtroom:      7B
  26                                                 Judge:          Hon. André Birotte Jr.
               Counterclaimants.
  27
  28

         OPPOSITION TO REQUEST TO PARTICIPATE IN ORAL ARGUMENT, Case No. 2:19-cv-05465-AB-AFM
Case 2:19-cv-05465-AB-AFM Document 61 Filed 12/02/19 Page 2 of 3 Page ID #:1230




    1         On November 26, 2019, the United States Department of Justice
    2   (“Department”) filed a statement of interest related to the motion to dismiss filed
    3   by defendants Writers Guild of America West et al., which is currently scheduled
    4   for hearing on December 6, 2019. Dkt. 59. The Department then filed a request
    5   for leave to participate in the December 6 hearing. Dkt. 60 (“Req.”). That request,
    6   which does not comply with this Court’s rules for ex parte applications, should be
    7   denied.
    8         Participation by amici at oral argument is the exception rather than the rule,
    9   and the Department’s request identifies no reason why it should be permitted to
  10    participate on December 6. The Department asserts that it has a “significant
  11    interest” in the application of the labor exemptions to the antitrust laws but its
  12    statement does not identify any antitrust issue of any interest to the Department.
  13    Rather, the Department opines only on the Agencies’ argument regarding the
  14    application of Rule 12 to the factual allegations in the Agencies’ complaint—an
  15    issue on which the Department has no particular expertise. See generally Dkt. 57;
  16    see also Req. at 1 (Department’s position is that “it is necessary for the Court to
  17    develop a factual record”).
  18          There are already several parties and attorneys who will be appearing in
  19    Friday’s hearing, and the views of the Department’s counsel are entitled to no
  20    particular deference in this case. The Department’s statement of interest addresses
  21    the application of Rule 12, not the scope of federal antitrust law or the Clayton and
  22    Norris-LaGuardia Acts’ labor exemptions. And even if the Department were
  23    purporting to construe those statutes, its litigation filing would be accorded no
  24    deference. See, e.g., In re Stock Exchanges Options Trading Antitrust Litigation,
  25    317 F.3d 134, 149 (2d Cir. 2003) (rejecting argument in antitrust case “that the
  26    district court was required to defer to the SEC and DOJ views, submitted to it as
  27    amici curiae”); Silguero v. CSL Plasma, Inc., 907 F.3d 323, 327 n.9 (5th Cir. 2018)
  28    (“agencies are not entitled to deference when they assert their statutory
                                                   1
         OPPOSITION TO REQUEST TO PARTICIPATE IN ORAL ARGUMENT, Case No. 2:19-cv-05465-AB-AFM
Case 2:19-cv-05465-AB-AFM Document 61 Filed 12/02/19 Page 3 of 3 Page ID #:1231




    1   interpretations solely through litigation briefs”).1
    2
    3   DATED: December 2, 2019                  Respectfully submitted,
    4                                            Stephen P. Berzon
                                                 Stacey Leyton
    5                                            P. Casey Pitts
                                                 Rebecca Lee
    6                                            Andrew Kushner
                                                 ALTSHULER BERZON LLP
    7
                                                 Anthony R. Segall
    8                                            Juhyung Harold Lee
                                                 ROTHNER, SEGALL & GREENSTONE
    9
                                                 W. Stephen Cannon
  10                                             Ethan E. Litwin
                                                 CONSTANTINE CANNON LLP
  11
                                                       /s/ Stacey Leyton
  12                                                    Stacey Leyton
  13                                             Attorneys for Defendants and
                                                 Counterclaimants
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
              1
  26            Although an agency’s interpretation of its own regulations offered in an
        amicus brief may in some circumstances be entitled to deference, that rule does not
  27    extend to agency interpretations of statutes offered in litigation filings. See
  28    Northern Cal. River Watch v. Wilcox, 633 F.3d 766, 780 (9th Cir. 2011).
                                                   2
         OPPOSITION TO REQUEST TO PARTICIPATE IN ORAL ARGUMENT, Case No. 2:19-cv-05465-AB-AFM
